Citation Nr: 1118548	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-17 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  The Veteran disagreed and perfected this appeal.  

By way of background, the Veteran submitted claims in October 2005 seeking service connection for major depressive disorder and for chronic pain syndrome.  In February 2006, he failed to appear for a VA mental disorders other than PTSD examination, and in March 2006, the RO denied service connection for major depressive disorder and for chronic pain syndrome.  In September 2006, the Veteran was afforded another VA mental disorders examination.  In November 2006, the RO again denied service connection for major depressive disorder.  The Veteran did not appeal that decision.  

During the July 2007 testimony before the undersigned, the Veteran stated that, while he knew of the major depressive disorder diagnosis, PTSD was the only disorder for which he was pursuing service connection.  See transcript, p. 16. 
As the Veteran has specifically claimed service connection only for PTSD in the December 2003 service connection claim on appeal, service connection for major depressive disorder has been specifically adjudicated, and is subject to a prior final rating decision, and there are no other psychiatric diagnoses other than PTSD or major depressive disorder to be considered, their remain no other diagnosed psychiatric disorders to be considered as part of the psychiatric symptomatology the Veteran is claiming as PTSD.  For these reasons, this case is distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).

In July 2007 the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in St. Petersburg, Florida.  A transcript has been incorporated into the record.

In June 2008, the Board remanded the claim for service connection for PTSD for further development, specifically regarding efforts to confirm a stressor event and to afford the Veteran a VA PTSD examination.  All of the requested development has been accomplished, and the claim is ready for de novo review.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran does not have a current diagnosed disability of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A.  
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for his claims for service connection for PTSD by a letter dated in January 2004.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  By letter dated in March 2006 the Veteran was given appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated by means of an October 2010 supplemental statement of the case.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  The Veteran did not request that VA obtain any private treatment records, and he has not identified any private treatment.  All available records were obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits.

In October 2010 the Veteran was afforded a VA PTSD examination regarding his claim.  The examination report reflects a review of the Veteran's claims file and an opinion regarding the claimed disorder's connection to service.  The Board finds the examination to be legally sufficient.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal.


Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.

The Board notes that the Veteran did not serve in any combat scenarios.  For veterans who did not serve in combat, service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to DSM-IV or the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The regulations related to claims for PTSD were recently amended.  Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) (2010).  They now state that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) (2010). 

A review of the Veteran's DD Form 214 does not find any combat citations.  The Veteran has not claimed to have participated in any combat.  See June 2005, substantive appeal statement.  Based on this evidence, the Board finds that the Veteran did not participate in combat.  Further, the Veteran has not claimed that his stressor was a fear of hostile military or terrorist activity.  Because the Veteran contends that he currently suffers from PTSD as a result of being informed that a fellow serviceman had died in a helicopter crash in Panama after the Veteran had left that country, and does not allege fear of hostile military or terrorist activity as a claimed stressor event, the amended service connection for PTSD is not applicable in this case.

The Veteran claims that he incurred PTSD based on, among various events, the confirmed death of a fellow serviceman from his unit, McD, while that serviceman was TDY to Panama.  See January 2004 Statement (engaged in a "violent" argument with his commanding officer because the commanding officer was ordering other members in the unit to perform duties the Veteran, a non-commissioned officer, believed was unnecessary; upon the advice of other non-commissioned officers, the Veteran left Panama, and after his departure, was informed that that commanding officer had ordered other members of the unit to a particular task aboard a helicopter, which later crashed).  While the death of McD has been confirmed, the Board ultimately denies this claim because the 2010 VA examiner found that confirmed death of McD to be an insufficient stressor upon which to base a diagnosis of PTSD and the Veteran did not otherwise have a sufficient diagnosis of PTSD.  

While the Veteran has provided several events to his counselors which have caused him distress, a review of the record reveals that the Veteran does not have a competent diagnosis of PTSD.  The service treatment records do not contain a diagnosis of PTSD, or of any acquired mental health disorder.  The November 1992 Report of Medical History includes negative indications for depression or excessive worry and for nervous trouble of any sort.  (As previously indicated, a final March 2006 rating decision denied service connection for major depressive disorder.)

Post-service treatment records reflect that the Veteran has been variously diagnosed with depression, depressive disorder NOS, major depressive disorder, and PTSD.  See VA treatment records dated from 2003 to 2006.  In September 2003, the Veteran reported to a VA psychologist, Dr. H., that he had learned that after he was "pulled out of" his basic training unit for his language skills, the soldiers of that unit were sent to Vietnam together and suffered heavy casualties.  The Veteran served primarily in an audio-visual/photography unit his entire career.  He reported that when going to "hot spots" they were accompanied by a "sniper."  The Veteran reported that during one TDY to Panama in 1988 or 1989 he had conflicts with his commanding officer and so departed Panama; however, his unit remained in country and three days after he had left, a helicopter ran into power lines and crashed, killed members of his unit.  The Veteran reported that it was three to four years after retirement that "it all hit me."  Dr. H. assessed depression secondary to chronic pain and PTSD, though the clinician never explained which stressor event upon which he based his diagnosis of PTSD or how he found that stressor event sufficient.  

The Veteran continued to receive individual counseling from Dr. H, or from a psychology intern, Ms. G., through June 2004, when the Veteran himself ended the individual psychotherapy sessions, when he reported he had reached his goals.  During these individual psychotherapy sessions, though the diagnosis of PTSD remained listed, the Veteran discussed a wide variety of occurrences that caused him distress without any clinician attributing his PTSD to a particular stressor or discussing the sufficiency of that stressor.  Specifically, in October 2003, he reported he had been separated from two different platoons due to his skills and was informed these platoons went on to experience casualties.  In January 2004 he discussed his pre-service experiences as a child in a refugee camp, visiting his grandfather who was a political prisoner, and his experiencing helplessness and loss of control.  In February 2004 he discussed further his pre-service experience visiting his grandfather in a political prison and the clinician noted he reported he enjoyed his military service because he viewed it as revenge because he was able to spy on an enemy.  In various sessions in April 2004, the Veteran discussed his feelings of guilt about a fellow serviceman's suicide, years after he had retired, and again his childhood memory of visiting his grandfather in prison and his anger at what he saw was the continuing oppression of his countrymen in Europe, including his discussion about a particular building in which he believed his family, in Europe, had suffered.  One June 2004 session included the Veteran displaying a moderately tearful affect due to discussing marital conflict and feelings of not being validated for his sacrifices throughout life.   

The Board observes that, beginning in the claims file in December 2003, and spanning through January 2006, were individual VA psychiatry notes with different VA clinicians that assessed the Veteran as having major depressive disorder, that did not list PTSD as a diagnosis, and that discussed the medication for his depressive symptoms.  These psychiatry notes do not include any discussion as to the basis for the major depressive disorder diagnosis and, instead, list the symptoms and any reported side-effects to the medication and then renew the medication.   

In September 2006, the Veteran was afforded a VA mental disorders (except PTSD) examination.  The claims file was reviewed.  The Veteran reported only recently experienced depression while watching TV news about the conflict in Iraq.  He denied any other triggers for depression.  The VA examiner found major depressive disorder in partial remission, which the examiner opined was less likely than not attributed to his other service-connected disabilities because the Veteran denied any other precipitating factors for his depression, other than watching the TV news about Iraq.  During the July 2007 testimony before the undersigned, the Veteran stated that, while he knew of the major depressive disorder diagnosis, PTSD was the only disorder for which he was pursuing service connection.  See transcript, p. 16. 

Following the Board remand, the death of serviceman McD was confirmed, in July 2009, to have occurred in December 1989, as a result of non-hostile action.  McD and the Veteran were indeed both assigned to the same unit.

In October 2010 the Veteran was afforded a VA PTSD examination.  The claims file was reviewed.  The Veteran reported the stressor event that he found particularly traumatic was the death of McD, in a helicopter crash, in Panama in December 1989, which occurred three days after the Veteran had himself left Panama.  The examiner listed 17 common PTSD criteria, and found that the Veteran did not meet the criteria for PTSD because the event occurred three days after the Veteran himself had left Panama.  Therefore, the examiner's conclusion was that this death did not meet criterion A for PTSD.  Instead, the VA examiner assessed major depressive disorder in partial remission.  

Again, as noted above, service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  In this case, the third criteria was been met, in that the death on McD has been confirmed as having occurred in December 1989.  

However, the criteria (1) and (2) have not been met, such that the Veteran does not have a valid diagnosis of PTSD.  For this reason, his claim fails.  During the year of individual psychological counseling, the VA clinicians assessed PTSD after the Veteran discussed a variety of reported distressful events in his life, specifically, the childhood event of visiting his grandfather, then a political prisoner, being informed some time after the fact that some fellow soldiers with whom he trained in basic training had gone on to combat in Vietnam and suffered casualties, his knowledge of a fellow retiree who killed himself years after retirement, and then current visits to his family's home in Europe and seeing places in which he believed family and friends were oppressed.  The VA clinicians during the year of psychological therapy from 2003 to 2004 assessed PTSD after a discussion of all of these events, including the solitary mention of the death of McD, without mention of the criterion for a stressor event for a valid diagnosis of PTSD.  As it is unclear upon what stressor the VA clinicians assessed PTSD, and why they opined that stressor supported a PTSD diagnosis, the Board finds the assessments of Dr. H. and Ms. G to have no probative value. 

On the other hand, as opposed to the VA clinicians, the October 2010 VA examiner concluded the criteria for a stressor event was not met by the death of a friend, McD., about which the Veteran was informed three days after it occurred.  Therefore, the VA examiner diagnosed that the Veteran did not meet the criteria for PTSD.  Again, DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  These criteria were not satisfied by the 

Veteran being informed of a death that occurred days prior in another country, despite his subjective belief that, had his advice been followed, the death may not have occurred.    

The Board has considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms such as crying and depression, he is not necessarily competent to identify the specific underlying psychiatric disorder or disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment in October 2010.  Indeed, the Board considers the October 2010 VA PTSD examination to be the most competent, credible, and probative evidence as to whether the Veteran has a current diagnosis of PTSD, as the assessment is based on examination of the Veteran and includes a discussion of the diagnostic criterion for military related PTSD under the DSM-IV.

Therefore, based on the foregoing reasons and bases, the Board finds the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current diagnosis of PTSD.  Without a current diagnosis of PTSD, further discussion regarding this claim is not needed because the Veteran's claim may only be granted if he has a current diagnosis.  Indeed, absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 

104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


